Citation Nr: 0033344	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  96-23 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of service-connected status post low back 
injury with paravertebral myositis, currently evaluated as 0 
percent disabling.

2.  Evaluation of service-connected left knee patellar 
tendinitis with exostosis, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
January 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  In September 1994, the RO 
inter alia granted the veteran's claims of entitlement to 
service connection for status post low back injury with 
paravertebral myositis, and left knee patellar tendinitis 
with exostosis.  The RO evaluated each disability as 0 
percent disabling.  The veteran filed appeals as to the 
issues of entitlement to higher evaluations.  

A review of the veteran's representative's brief, dated in 
December 2000, shows that the issue of entitlement to service 
connection for arthritis of the lumbar spine has been raised.  
This issue has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  


REMAND

As previously stated, in April 1994, the RO granted the 
veteran's claims of entitlement to service connection for 
status post low back injury with paravertebral myositis, and 
left knee patellar tendinitis with exostosis, and the RO has 
evaluated each disability as 0 percent disabling.  In each 
case, the RO has assigned an effective date for service 
connection of February 1, 1994.  The veteran appealed the 
issues of entitlement to higher ratings.

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Accordingly, the issues are whether a rating in 
excess of 0 percent is warranted for either status post low 
back injury with paravertebral myositis, or left knee 
patellar tendinitis with exostosis, for the period from 
February 1, 1994 to the present.  

A review of a letter received from the veteran in March 1998 
shows that he stated that he has received treatment for the 
disabilities in issue over the past two years at the U.S. 
Naval Hospital at Roosevelt Roads in Puerto Rico.  However, a 
review of the claims file shows that there are no records 
from this facility dated later than May 1996.  In addition, 
there is no indication that the RO has attempted to obtain 
these records.  

In this case, staged ratings are involved, and these records 
are potentially probative of the veteran's claims.  
Therefore, the Board finds that a remand is required for an 
attempt to obtain these records.  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his service-connected 
status post low back injury with 
paravertebral myositis, and left knee 
patellar tendinitis with exostosis since 
May 1996.  After securing any necessary 
releases, the RO should obtain these 
records.  In the event that no response 
is received to the RO's request after a 
reasonable amount of time has passed, the 
RO should request all of the veteran's 
records of treatment from the U.S. Naval 
Hospital at Roosevelt Roads which are 
dated after May 1996.  

2.  After the development requested has 
been completed, the RO should then review 
the expanded record and determine whether 
higher ratings for service-connected 
status post low back injury with 
paravertebral myositis, and left knee 
patellar tendinitis with exostosis, are 
warranted.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claims. 



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



